91 Mich. App. 419 (1979)
283 N.W.2d 762
PEOPLE
v.
RICE
Docket No. 78-2879.
Michigan Court of Appeals.
Decided July 23, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal *420 Attorney, Appeals, and Timothy A. Baughman, Assistant Prosecuting Attorney, for the people.
Before: V.J. BRENNAN, P.J., and BRONSON and D.F. WALSH, JJ.
V.J. BRENNAN, P.J.
On October 12, 1977, defendant Theodore Rice, D.O., was charged with two counts of unlawfully dispensing and/or delivering a controlled substance in violation of MCL 335.341(1)(c); MSA 18.1070(41)(1)(c). Defendant moved to quash the information claiming that a physician dispensing controlled substances by prescription cannot be prosecuted under the above statute. The trial court noted this Court's split of authority on this issue as set forth in People v Kerwin, 56 Mich. App. 483; 224 NW2d 113 (1974), and People v Alford, 73 Mich. App. 604; 251 NW2d 314 (1977). In reliance upon Kerwin, the trial court granted defendant's motion to dismiss. The people appeal as of right.
The Supreme Court in People v Alford, 405 Mich. 570, 589; 275 NW2d 484 (1979), resolved the conflict in the Court of Appeals as to whether a physician may be convicted of violation of the controlled substances act. The Court stated:
"We hold that physicians can dispense controlled substances only `to the extent authorized by their registration and in conformity with the other provisions of this chapter.' MCL 335.332(2); MSA 18.1070(32)(2).
"A physician dispensing controlled substances not in the course of professional practice or research can be prosecuted for unlawful delivery of a controlled substance. Whether a physician or any other person listed in MCL 335.307(3)(a); MSA 18.1070(7)(3)(a) is acting in good faith in the course of professional practice or research is a question of fact."
*421 Under the authority of Alford, the lower court's order quashing the information is vacated.
Reversed.